Exhibit 10.6
 
Land Use Right Purchase Agreement
 
Assignor (hereinafter referred to as Party A): Agricultural Institution Qiqihaer
Heilongjiang
 
Assignee (hereinafter referred to as Party B): Heilongjiang Xinhua Cattle Co.,
Ltd
 
In accordance with Agreements Law of the People's Republic of China and relevant
laws and regulations, the two parties conclude this agreement under the
principle of equality regarding the purchase of the land use right.
 
Article I. Land Parcel Condition
 
Party A hereby decides to transfer the land total square 375 mu (250,000 square
meters) in Yaokule village, Changqing township, Fularji district, Qiqihaer,
Heilongjiang to Party B.
 
Article II. Means of Purchase
 
The land useful life is 50 years.
 
Article III. Purchase Fee
 
1. The total purchase amount is RMB 37,500,000 (SAY RMB THIRTY SEVEN MILLION
FIVE HUNDRED THOUSAND ONLY), which is RMB 100,000 per mu.
 
2. Party B make the payment to Party A within 2 months after the execution. In
addition, except otherwise stipulated by the laws, Party B does not need to pay
any extra fees to Party A.
 
Article IV. Responsibility and Obligation of Party A
 
1. Party A transfers the use right of the land to Party B, which does not
include the underground natural resources and objects buried underground. The
ownership of the land shall belong to country. Shall the requisition of the
aforesaid land use right occur due to the adjustment of national laws and
administrative regulations, or government conduct, Party A shall be entitled to
retrieve the land.
 
2. Shall Party B fail to make payment to Party A on time, after 30 days’ written
notice delivered to Party B from Party A, Party A is entitled to terminate the
agreement unilaterally and demand liquidated damages from Party B accordingly.
 
3. Within the term of use, Party A shall not interfere the construction and
operation of Party B or impede the normal use of Party B in any manner.
 
4. Party A shall guarantee the normal use of the foresaid use right, ensure the
power and water supply and provide the relevant supporting materials regarding
the use right change procedures.
 
5. Party A represents to Party B that the subject land is free and clear of any
liens and there are no agreements, arrangements or understanding by which the
subject land is bound as capital contribution.
 
6. Within the agreement term, Party A shall not retrieve the land arbitrarily.
 
Article V. Responsibility and Obligation of Party B
 
1. After the transaction of the relevant certificates, Party B is entitled to
set up buildings or construct ancillary facilities on the land parcel and Party
A shall not interfere.
 
2. At expiry, if Party B wishes to continue to use the land, Party B shall have
priority under the same circumstances.
 
3. Party A may negotiate with Party B and enter into supplemental agreement to
terminate this agreement and settle the assignment fees. Party B shall notice
Party A of the termination in writing 30 days in advance.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Party B shall pay the assignment fee timely and shall never use the foresaid
land use right in violations of laws.
 
VI. Liability for Breach of Agreement
 
1. Within the term of the agreement, in case Party A is involved in land
ownership dispute with a third party/third parties and result in the damage of
Party B, Party A shall be held liable and compensate Party B for its damage
accordingly. If Party B is involved in any conduct violating laws and rules,
Party A shall be held harmless and Party B shall compensate Party A for all the
loss accordingly.
 
2. In case any party breach the agreement, except being held liable in
accordance with the law, the default party shall also pay the other party a
liquidated damage equal to 1% of the land use rights purchase fee.
 
3. Shall Party B fail to make the payment timely, Party B shall pay a penalty
equal to 0.01% of the unpaid amount every day. Shall the payment is overdue more
than a month, the performance of the agreement is deemed terminated.


VII. Force Majeure
 
1. Within the term of the agreement, in case the agreement terminates
voluntarily due to the adjustment of national policy, national construction land
acquisition and the effect of other force majeure, Party A shall return the
assignment fee according to fact and keep the proceeds of the land, and the
proceeds from the ground appurtenance built by Party B belongs to Party B.
 
2. Apart from the aforesaid factors, both parties shall not terminate the
agreement unilaterally, otherwise will be treated as a breach of the agreement
and held responsible for all the economical damages of the other party.
 
VIII. Settlement of Dispute
 
1. The unaccomplished matter of the agreement shall be settled by both parties
through friendly negotiation.
 
2. If both parties fail to reach a consensus, either party shall have the right
to bring a lawsuit to the people’s court in the jurisdiction of the land.
 
    IX. Miscellaneous
 
1. The agreement shall come into effect since the execution of both parties.
 
2. This agreement is made in duplicates, with each party holding one copy with
the same legal effect.
 
Party A: Agricultural Institution Qiqihaer Heilongjiang
 
(Stamp) Agricultural Institution Qiqihaer Heilongjiang
 
(Representative signature)
 
 
Party B: Heilongjiang Xinhua Cattle Co., Ltd.
 
(Stamp) Heilongjiang Xinhua Cattle Co., Ltd.
 
(Representative signature)
 
Date of Execution: May 10, 2013
 

--------------------------------------------------------------------------------